DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
1. A fraudulent transmission data detection device, comprising: 

a memory; 

a receiving unit that receives data that is transmitted in cycles; and 

a processor coupled to the memory and configured to function as:

a plurality of determination units, each of which is configured to, based on whether or not a time from a reference timing until a predetermined number of data items are received by the receiving unit is less than a predetermined time, determine whether or not fraudulent transmission data is contained in the received data, and in which at least the reference timing, or the predetermined number of data items and the predetermined time, are different from those of the other determination units.

The prior art fails to teach or render obvious the above underlined limitations in combination with the other limitations of the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kishikawa (US 2019/0349394ww) teaches in ¶ [0316]:
[0316] After this, ECU 1301 refers to frame history holder 1370 to determine whether the received fraud notification frame is the same type as a previously-received fraud notification frame (Step S1208). More specifically, if the fraud notification frame received this time has the same CAN ID or the same fraud type as the previously-received fraud notification frame, these fraud notification frames are determined as being the same type. If the fraud notification frame received this time is the same type as the previously-received frame (“NO” in Step S1208), ECU 1301 updates the frame reception history of frame history holder 1370 instead of notifying fraud detection server 80 of the fraud notification frame (Step S1210), and returns to Step S1201. If the fraud notification frame received this time is not the same type as the previously-received frame, or more specifically, if the fraud notification frame received this time is different from the previously-received frame (“YES” in Step S1208), ECU 1301 notifies fraud detection server 80 of the information about the fraud notification frame together with the priority (Step S1209).

However, the reference fails to teach or render obvious the above underlined limitations in combination with the other limitations of the independent claims.
Fujimura (US 2019/0312859) teaches in ¶ [0035]:
[0035] A frequency at which the frame having the frame ID appears on CAN 22 is designated to the transmission frequency. Fraud determination unit 70 of security ECU 20 counts the number of appearance times (the number of reception times from CAN 22) until a predetermined unit time elapses from a certain time, and determined that the frame is fraudulent in the case that a count value deviates from the designated range of the transmission frequency. For example, an upper limit and a lower limit of the number of appearance times may be designated as a setting value of the transmission frequency. In the fraud determination using individual determination rule 52, whether the value of each of the frame data length, the transmission period, and the transmission frequency deviates from the designated range is determined, and the fraudulent frame is determined when at least one of the frame data length, the transmission period, and the transmission frequency deviates from the designated range. Individual determination rule 52 is not limited to the rule described above, but may include another rule relating to the frame transmitted from ECU 14.

However, the reference fails to teach or render obvious the above underlined limitations in combination with the other limitations of the independent claims
Haga (US 2016/0297401) teaches in ¶ [0060]:
[0060] An anti-fraud method according to an aspect of the present disclosure is an anti-fraud method for use in an in-vehicle network system including a plurality of electronic control units that exchange data frames, each having added thereto a message authentication code (MAC), via at least one bus in accordance with a Controller Area Network (CAN) protocol. The anti-fraud method includes receiving a data frame transmitted on the bus, generating a first message authentication code by using a MAC key and a value of a counter that counts the number of times a data frame having added thereto a message authentication code is transmitted, verifying that the received data frame has added thereto the generated first message authentication code, generating, in a case where the verification has failed, a second message authentication code by using a MAC key before update of the MAC key, re-verifying, in a case where the verification has failed, that the received data frame has added thereto the generated second message authentication code, transmitting, in a case where the re-verification has succeeded, via the bus a key-update frame indicating a request for updating the MAC key, and updating the MAC key in response to the transmission of the key-update frame. Accordingly, when a MAC is assigned for the transmission of a data frame or when a data frame is received and a MAC is verified, data used for the generation of the MAC (such as a MAC key) is updated. This may enhance resistance of an in-vehicle network system against a brute-force attack on a MAC from a fraudulent ECU that transmits a fraudulent frame.

However, the reference fails to teach or render obvious the above underlined limitations in combination with the other limitations of the independent claims
Kishikawa (US 2016/0205194) teaches in ¶ [0120]:
[0120] The fraudulent data frame determination unit 2104 determines whether the received data frame is an authorized data frame (not a fraudulent data frame). That is, the fraudulent data frame determination unit 2104 refers to the period rule information in the received data frame period holding unit 105 and verifies whether the data frame satisfies a transmission period condition predetermined for each of the message IDs. If the data frame satisfies the transmission period condition, the fraudulent data frame determination unit 2104 determines that the data frame is a data frame sent from an authorized ECU (i.e., an authorized data frame). In addition, even when the data frame does not satisfy the transmission period condition, the fraudulent data frame determination unit 2104 compares the value of a reception event counter stored in the data frame reception history holding unit 2106 with the value of the event counter I included in the received data frame. If it is determined that the value of the event counter I is an expected value for the authorized event-driven data frame, the fraudulent data frame determination unit 2104 determines that the data frame is an event-driven data frame sent from an authorized ECU (i.e., an authorized data frame). That is, like the fraudulent data frame determination unit 104 according to the first embodiment, if a data frame that does not follow the period rule information corresponding to the data frame generation rule indicating the transmission period is received by the data frame transceiver unit 101, the fraudulent data frame determination unit 2104 verifies the specific identifier called the event counter in the data frame. That is, the fraudulent data frame determination unit 2104 has a function of a verifying unit. If the value of the event counter I included in the received data frame is the same as the value obtained by incrementing the value of the reception event counter by one, the value is an expected value for an authorized event-driven data frame. Thus, it is determined that the data frame is an authorized data frame. When the received data frame does not satisfy the predetermined transmission period condition and if the received data frame is not identified as an authorized event-driven data frame from the event counter I, the fraudulent data frame determination unit 2104 determines that the received data frame is a fraudulent data frame. If it is determined that the received data frame is an authorized data frame, the fraudulent data frame determination unit 2104 causes the data frame processing unit 107 to process the data frame. However, if it is determined that the received data frame is a fraudulent data frame, the fraudulent data frame determination unit 2104 discards the data frame (i.e., inhibits the data frame processing unit 107 from processing the data frame). In addition, if the fraudulent data frame determination unit 2104 receives the data frame that satisfies the transmission period condition, the fraudulent data frame determination unit 2104 stores the receipt time in the data frame reception history holding unit 2106 as the previous receipt time.
However, the reference fails to teach or render obvious the above underlined limitations in combination with the other limitations of the independent claims

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674. The examiner can normally be reached Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. MORLAN
Primary Examiner
Art Unit 2419



/ROBERT M MORLAN/Primary Examiner, Art Unit 2419